Citation Nr: 1210182	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  11-08 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim for entitlement to recognition as the Veteran's surviving spouse for VA benefits.

2.  Entitlement to recognition as the Veteran's surviving spouse for VA benefits.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty August 1918 to January 1919.  He died on June [redacted], 1976.  The appellant claims that she is his surviving spouse. This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which, in pertinent part, found that the Veteran was already married at the time of his 1952 marriage to the appellant.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The claim for entitlement to recognition as the Veteran's surviving spouse was initially denied in an unappealed March 1977 administrative decision.  The appellant made several attempts to reopen her claim and was most recently denied in an unappealed May 2005 administrative decision. 

2.  The evidence received since the May 2005 rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claim.

3.  The appellant and the Veteran were never married. 

4.  The appellant is not the Veteran's surviving spouse for purposes of obtaining VA benefits.



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for entitlement to recognition as the Veteran's surviving spouse.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  The requirements for recognition as the Veteran's surviving spouse for purposes of establishing entitlement to VA benefits have not been met.  38 U.S.C.A. §§ 101(3), 1102, 1304, 1541, 5124; 38 C.F.R. §§ 3.1(j), 3.50, 3.204, 3.205, 3.206.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

The appellant's claim for recognition as the Veteran's surviving spouse was initially denied by the RO in a March 1977 administrative decision.  The RO determined that the evidence of record, including the service information and death certificate provided by the appellant, established that she was married to a man who was not the Veteran and had died in 1964.  She was therefore not the surviving spouse of the Veteran.  The appellant did not appeal the denial of her claim and the March 1977 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).  

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The appellant has made several attempts to reopen her claim for recognition as the Veteran's surviving spouse.  She was most recently denied in a May 2005 unappealed administrative decision.  The evidence received since the May 2005 administrative decision includes statements from the appellant that she was married to the Veteran and never separated from him prior to his death.  In response to an inconsistency between the age of her husband on the November 1952 marriage license and the Veteran's birth date, the appellant stated that the Veteran had lied about his age at the time of their marriage.  For the purpose of determining whether evidence is new and material, the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board finds that the appellant's statements received since the May 2005 denial of her claim are new and material as they was not previously considered and pertain to an unestablished fact of the claim that was previously lacking, i.e. evidence that the appellant was actually married to the Veteran.  Reopening of the claim is therefore granted.  


Reopened Claim

The Veteran was born in August 1896 and died in June 1976 due to pulmonary fibrosis.  The appellant contends that she married the Veteran in November 1952 and lived with him for 10 years in Chicago, Illinois until he left her unexpectedly in November 1962.  As they were never divorced, the appellant contends that she is the Veteran's surviving spouse for the purpose of receiving VA benefits. 
Dependency and Indemnity Compensation (DIC) and death pension benefits may be paid to the surviving spouse of a Veteran in certain circumstances.  For VA purposes, a "surviving spouse" means a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death and: (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and (2) except as provided in § 3.55, has not remarried or has not since the death of the Veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b) (2011).  

After review of the record, the Board finds that the appellant was married to man with the same first and last names as the Veteran, but the preponderance of the evidence establishes that this man was not the Veteran.  In support of her claim, the appellant submitted a marriage license and certificate establishing that she was married a man with the same first and last names as the Veteran on November 12, 1952, in Cook County, Illinois.  The appellant has maintained throughout the claims period that she married to the Veteran in 1952, they resided together for 10 years in Chicago, and while they had no legal separation they had an agreement that the Veteran could come and go as he pleased.  Statements from the appellant and friends who knew her while she was married state that the Veteran left the appellant in November 1962 without warning.  The appellant has also reported that the Veteran had no other marriages and no children. 

In contrast to the appellant's contentions, there is evidence of record, including statements made by the Veteran prior to his death, indicating that he was not the man the appellant married in November 1952.  In December 1958, the Veteran filed a claim for entitlement to nonservice-connected pension.  On his claim he reported that he had been married three times, most recently in May 1945.  None of the women identified as the Veteran's past wives were the appellant.  Furthermore, the Veteran reported that he did not separate from his most recent wife until 1953-after the appellant claims they were legally married in November 1952.  The Veteran also stated that he had a son with his most recent wife, and a certificate of birth contained in the claims file documents that he had a son in October 1947.  Although the appellant maintains that she and the Veteran resided together in Chicago from 1952 to 1962, the address provided by the Veteran in connection with his 1958 claim lists his current residence as New Albany, Indiana. 

The Board also notes that the Veteran's death certificate, record of death, and statements from the executor of his estate do not support the appellant's contentions.  The Veteran's record of death from the City of New Albany states that he was divorced at the time of his death which is contrary to the appellant's contentions that she married and never divorced the Veteran.  The executor of the Veteran's estate, the Veteran's cousin according to the death certificate, also indicated on an August 1976 claim for burial expenses that the Veteran was divorced at the time of his death.  

The official records submitted by the appellant also do not establish that she was married to the Veteran.  The marriage license showing that the appellant married a man with the same first and last names as the Veteran, in November 1952, gives the age of the groom as 48.  The Veteran was born in 1896 and would have been 56 at the time of alleged marriage to the appellant.  The appellant has stated that the Veteran lied about his age at the time of their marriage, but the Board places more weight on the official marriage license rather than the appellant's recollections made almost 60 years after the marriage took place.  Additionally, the appellant's credibility is lessened in light of conflicting statements she has made throughout the claims period regarding her marriage.  On several occasions she reported that she and the Veteran were never separated, though she has also reported that he left her unexpectedly in 1962 and never returned.  The Board also notes that in connection with her original claim in 1977, the appellant reported the Veteran's name as having the same first and last names as the Veteran but a different middle name and submitted a death certificate for a man of this name who was not the Veteran.  The appellant has made clear that after the man she married left in 1962 she had no further contact with him and was not sure of where or when he died.  

The Board finds that the preponderance of the evidence, including the marriage license submitted by the appellant, the Veteran's statements regarding his marital status given prior to his death, the inconsistencies in the appellant's statements, and statements made in connection with the Veteran's death certificate and a claim for burial benefits establish that the appellant was not married to the Veteran.  The appellant may have married a man with the same first and last names as the Veteran in November 1952, but the record simply does not establish that it is as likely as not that this man was the Veteran.  

In conclusion, the Board finds that the appellant's claim for VA survivor benefits is barred as a matter of law because she is not the Veteran's surviving spouse.   The appellant's claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).   

Duties to Notify and Assist

The law generally imposes on VA certain notice and duty to assist provisions concerning claims for VA benefits.  However, VA's General Counsel has held that there is no duty to notify a claimant where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  Further, it was held that there is no duty to assist a claimant where there is no reasonable possibility that such aid could substantiate the claim because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit. VAOPGCPREC 5-2004.

In this case, undisputed facts render the appellant ineligible for the claimed benefit. Moreover, there is no additional evidence that would substantiate the claim.  Therefore, the notice and duty to assist provisions are not applicable in this case.


ORDER

Entitlement to recognition as the Veteran's surviving spouse for VA benefits is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


